DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ election without traverse of Group II (claims 11, 12, 17, 18), filed 05/06/2022, is acknowledged. Accordingly, claims 1-6,8-10,19, 20-26, 30-33, 39-44, 50-52, 54-61, 63, 68-70 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Status of Claims
Claims 11, 12, 17, 18 are pending and presently under examination. 
Claims 7, 13-16, 27-29, 34-38, 45-49, 53, 62, 64-67 are cancelled.
Claims 1-6, 8-10,19, 20-26, 30-33, 39-44, 50-52, 54-61, 63, 68-70 are withdrawn. 
Priority
This application claims the priority benefit of United States Provisional Patent Application Serial No. 62/849,414, filed May 17, 2019; and United States Provisional Patent Application Serial No. 62/971,530, filed February 7, 2020. Accordingly, the effective filing date for the instant application is 05/17/2019.
Information Disclosure Statement
The information disclosure statement (IDS) documents filed are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11, 12, 17, 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, the instant claims are directed to a process that recites abstract ideas for the reasons set forth in the following two-step analysis:
Step 2A (prong 1): Claim 11 recite an abstract idea. In particular, the comparing and determining steps are not limited to any particular steps or acts and amount to evaluating, analyzing, and/or organizing information which can be reasonably performed by the human mind of a scientist or engineer. As such, these steps fall within the “mental processes” and “organizing information” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See October Update at Section I(C)(ii). 
Furthermore, when read in light of the instant specification, the steps for comparing a signal indicative of a rate at which sequenced loci selected from a personalized disease-associated small nucleotide variant (SNV) locus panel to a noise factor indicative of a sampling variance across the selected loci and determining whether the individual has the disease based on the comparison require performing a mathematical and/or statistical calculations based on the above parameters. See at least [0012, 0045], which teaches equations and comparing parameter values to thresholds for example. In other words, practicing the claimed invention requires performing mathematical concepts in some form or fashion, and applicant is invited to present evidence to the contrary. Moreover, Applicant is reminded that there is no particular word or set of words that indicates a claim recites a mathematical calculation. Claims directed to nothing more than abstract ideas, natural phenomena, and laws of nature are not eligible for patent protection (MPEP 2106.04 § I). The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). See MPEP 2106.04(a)(1) for examples of claims that do not recite abstract ideas.
Step 2A (prong 2): The judicial exception is not integrated into a practical application for the following reasons. In this case, the instant claims do not recite any non-abstract steps that integrate the abstract idea into a practical application. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application. 
Step 2B:  The claim(s) does/do not include additional elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception as discussed above. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. 
Dependent claim(s) 12, 17, 18, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. In particular, these claims further limit the specificity of the data being used by the abstract idea or require performing additional computational steps (e.g. determining reoccurrence, determining a magnitude of signal) that are also abstract ideas for reasons set forth above in the Step 2A (prong 1) analysis. As such, the claimed subject matter in the dependent claims fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mental processes and/or mathematical concepts. Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the October 2019 Revised Patent Subject Matter Eligibility Guidance.


Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.
Claims 11, 12, 17, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description requirement is separate and distinct from the enablement requirement. The specification must: (1) describe the claimed invention in a manner understandable to a person of ordinary skill in the art, and (2) show that the inventor actually invented the claimed subject matter. 
Claim 11 requires comparing, using nucleic acid sequencing data associated with the individual, a signal indicative of a rate at which sequenced loci selected from a personalized disease-associated small nucleotide variant (SNV) locus panel are derived from a diseased tissue to a noise factor indicative of a sampling variance across the selected loci; and determining whether the individual has the disease based on the comparison of the signal to the noise factor. In other words, the claim recites functional language specifying desired results and/or specific functions. However, the claims are not limited to any specific algorithms and/or mathematical techniques or specific disease markers. A review of the specification does not provide any guidance on specific computer programs, code, or algorithms for performing the claimed functions, and does not teach the requisite programs for the broad scope of computational techniques embraced by the claim (e.g. comparing signals associated with rates of selecting SNV locus panels and noise factors). A disclosure of a computer used for performing these functions must include sufficient discussion of algorithm(s) that transform a general purpose computer to the special purpose computer programmed to perform the specific claimed function. It is not enough that one skilled in the art could write a program to achieve the claimed functions. There must be an explanation of how the computer or processor performs the specialized claimed functions. The specification also does not provide any guidance with regards to specific noise values that are associated with disease or examples of how noise values and signals indicative of SNV rates  are used for determining the presence or reoccurrence of the full scope of diseases being claimed. Such information is not trivial based on a review of the relevant prior art. (See, e.g. Blocker et al. in the rejection under 35 USC 103 below). Therefore, the specification fails to support a “broad genus claim that covers all ways of performing the processes when the specification provides only one method and there is no evidence that a more generic way is contemplated” and also fails to support a “claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.” See also the 2011 Supplementary Guidelines to analysis under 35 USC 112 (Computer-Implemented Functional Claim Limitations). As such, the instant specification fails to disclose the requisite computational steps and/or program code that must be practiced in order to realize the subsequently recited functionality.
For the reasons discussed above, the specification does not provide a sufficient disclosure of the computer and necessary algorithms to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11, 12, 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 11 is/are also rejected due to said dependency.
Claim 11 recites “comparing, using nucleic acid sequencing data…, a signal indicative of a rate at which sequenced loci selected from a personalized disease-associated small nucleotide variant (SNV) locus panel are derived from a diseased tissue…”. The above limitation is problematic for the following reasons.
Firstly, it is unclear as to the metes and bounds of the claimed “comparing”. Such generic functional claim language amounts to descriptions of problems to be solved, and covers all means or methods of performing the claimed functions. The examiner is mindful that describing an algorithm to the satisfaction of one of ordinary skill in the art does not require, for example, detailed disclosure in a step-by-step flowchart. See, e.g., Finisar Corp. v. The DirectTV Group, 523 F.3d 1323, 1340 (Fed. Cir. 2008) (“the patent must disclose . . . enough of an algorithm to provide the necessary structure under § 112, ¶ 6,” which can be expressed in any understandable terms (e.g., a mathematical formula, in prose, or as a flowchart)). However, the specification does not describe, to any appreciable extent, an algorithm that corresponds to the function of the claimed “comparing”, i.e. the claim reads on doing math. Without defining the “comparing” step, it is not possible to have a clear measure of what applicant’s regard as the invention, as different forms of mathematical comparisons may have different computational and design requirements which lead to different results. Clarification is again requested via amendment. 
Secondly, while the artisan would understand what is meant by a “signal” associated with DNA (e.g. gene expression signals), it is unclear what is meant by a signal that is “indicative of a rate at which sequenced loci selected from a personalized disease-associated small nucleotide variant (SNV) locus panel are derived from a diseased tissue which sequences”. A review of the specification [0165] teaches the “rate of mismatches” that induce a cycle shift in sequences. However, this is not commensurate in scope with what is being claimed and therefore does not clarity the issue. Clarification is requested via amendment. For purposes of examination, this limitation is broadly interpreted as “comparing a signal to a noise factor using nucleic acid sequence data” in light of Figure 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 11, 12, 17, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blocker et al. (US2019/0108311; Pub. Date: 04/11/2019; Filed: 10/05/2018).
For purposes of examination, the instantly claimed invention is broadly interpreted as a method of detecting a disease in an individual by comparing a signal to a noise factor using nucleic acid sequencing data, and determining a presence or recurrence of the disease in the individual based on the comparison. 
Regarding claim(s) 11, Blocker teaches a method for processing sequence data of a nucleic acid sample.  In particular, Block teaches accessing read information and plurality of parameters including a dispersion parameter r and a mean rate parameter m using a noise model  that  encodes noise levels of nucleotide mutations for determining likelihoods of true positives in targeted sequencing [ref. claims 1, 26-28, para. 0004-05 and 0101; Figure 11]; and determining a score for the candidate variant using an output of the function [ref. claims 1, 26-28; para. 0101, 0111-13; Figure 6 and 11].
Blocker does not specifically teach determining a presence or reoccurrence of a disease based on a comparison of signal and noise. However, Blocker makes obvious this by using candidate variants and scores for various applications including, but not limited to , predicting presence of cancer [0104] and comparing the score to a threshold value [0075-77, 0089, 0138; Figure 14]. Regarding claim(s) 12, Blocker teaches comparing scores based on noise  levels to threshold values [ref. claims 1, 26-28, para. 0004-05 and 0101; Figure 11]. Regarding claim(s) 17, Blocker teaches using candidate variants and scores for predicting presence of cancer [0104], which suggests determining reoccurrence of disease. Regarding claim(s) 18, Blocker does not specifically teach  magnitude of the signal depending on selected loci and an average sequencing depth associated with the nucleic acid sequencing data. However, Blocker suggests this feature by teaching a noise model that receives read information, signal dispersion and mean rate parameters (i.e. magnitudes), noise levels of nucleotide mutations, and depth parameters [ref. claims 1, 26-28, para. 0113, 0134].
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619